Citation Nr: 1121075	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-19 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for L5 spondylolysis with first degree L5-S1 spondylolisthesis. 

2.  Entitlement to an initial compensable rating for mid-tibial stress fractures. 


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active service from January 2003 to July 2006.

This matter originally arises from a November 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona, which granted, in pertinent part,  service connection for L5 spondylolysis with first degree L5-S1 spondylolisthesis (low back disorder) and mid-tibial stress fractures and assigned noncompensable disability evaluations.  The Veteran expressed disagreement with assigned disability evaluations.  

In a May 2008 rating determination, the White River Junction RO, which assumed jurisdiction, increased the Veteran's noncompensable disability evaluation for his low back disorder from noncompensable to 10 percent disabling.  Thereafter, the Veteran perfected the appeal as to all issues.

The issue of entitlement to a higher disability evaluation based upon an initial grant of service connection remains before the Board.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In January 2010, the Board remanded this matter to the RO to afford due process and for other development.  Following its completion of the Board's requested actions, the RO continued the Veteran's assigned 10 percent rating for a low back disorder and noncompensable rating for mid-tibial stress fractures as recharacterized as shin splints (as reflected in a February 2011 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

The issue of entitlement to a rating in excess of 10 percent for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's stress fractures are manifested by a history of subjective complaints of pain with no findings of malunion of the tibia or fibula, and no current objective or subjective findings of residual symptomatology.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for residuals of tibia stress fractures have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for entitlement to service connection for mid-tibia stress fractures was filed in July 2006.  In correspondence dated July 2006, the Veteran was notified by the RO of the provisions of the VCAA as they applied to service connection claim.  The letter notified him of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and a SSOC was issued in February 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in July 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records and all relevant VA treatment records pertaining to his service-connected disability have been obtained and associated with his claim file.  He has also been provided with VA examinations in July 2006, May 2007, and October 2010 to assess the current state of his stress fractures.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2010) (Schedule).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A separate rating, however, must be based upon additional disability.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited. 38 C.F.R. § 4.14 (2010).

The United States Court of Appeals for Veterans Claims (the Court) held that in evaluating a service-connected disability, functional loss due to pain under 38 C.F.R. § 4.40 (1997) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (1997) must be considered.  The Court also held that, when a Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are for consideration, and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).

The Veteran was assigned a noncompensable disability rating for bilateral mid-tibia stress fractures under Diagnostic Code 5262.  Diagnostic Code 5262 provides for a 10 percent rating where there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability, and finally, a 40 percent evaluation is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a knee brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Factual Background and Analysis

The Veteran was granted service connection for bilateral stress fractures upon separation of service in a November 2006 rating decision due to an in-service diagnosis of bilateral stress fractures. 

Service treatment records indicate that bilateral grade I stress fractures and stress changes in the right talocalcaneal joint were diagnosed as noted in May 2003.  In a July 2005 service treatment record, the examiner noted that the Veteran has a history of bilateral stress fractures in lower legs with chronic knee pain following accommodative process.  During a May 2006 medical board examination, the examiner noted lower extremities as normal.  

In an undated statement the Veteran indicated he had ankle pain, especially his right ankle, and knee pain while on active duty.  He reported he had a bone scan in May 2003 which found bilateral stress fractures in the tibia and after two months he continued to have severe pain from the stress fractures which radiated up his legs. 

During a July 2006 VA examination, the Veteran reported he developed bilateral tibial stress fractures of both shins following problem running.  He was treated with rest and nonsteroidal anti-inflammatory medication (NSAID).  His knee symptoms consisted of soreness after weight bearing.  He reported good relief with NSAID.  The Veteran complained of moderate ankle pain more on the right than the left.  An X-ray report from that time found no acute fracture or dislocation appreciated in either tibia or fibula, with no stress fracture appreciated at that time.  

During a May 2007 VA examination, the examiner referred to the Medical Evaluation Board report which noted "bilateral tibial stress fracture; well documented in treated during AIT to full resolution."  Also, an X-ray report of bilateral knees done in July 2005 was normal as was repeated X-ray testing in May 2007.  The Veteran complained of knee pain with soreness and grinding, and bilateral ankle pain.  The examiner noted that evidence was insufficient to diagnose a mid-tibial stress fracture. 

In an October 2010 VA examination, the Veteran stated that he has had no new symptoms of pain related to his bilateral mid-tibial stress fractures since 2006.  The examiner noted no history of hospitalization, inflammation, pain, deformity, general disability, or flare-ups.  The examiner also noted no bone or joint abnormalities and no functional limitation on standing or walking.  Upon examination, there was no palpable tenderness along the tibial shafts bilaterally.  The diagnosis was remote bilateral mid-tibial stress fractures with no overt residuals per this examination. 

Diagnostic Code 5262 provides for a 10 percent rating where there is malunion of the tibia and fibula with slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).  While the evidence shows that the Veteran has knee and ankle disabilities, there is no X-ray evidence of malunion of the tibia and fibula.  Therefore, an increased rating of 10 percent is not warranted under that diagnostic code.  

The Board notes that the Veteran is currently separately rated for disabilities in his knees and ankles, and there is no medical evidence of additional disability to either his knees or ankles as a result of his service-connected stress fractures. 

The Board acknowledges the Veteran's contentions that his bilateral stress fractures are disabling.  The Veteran is competent to testify as to the degree of his leg discomfort; however, as noted above, the Veteran is not a licensed medical practitioner and is not competent to offer opinions on questions of medical causation or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Significantly, on most recent examination in October 2010, the Veteran reported no new symptoms of pain related to his bilateral mid-tibial stress fractures since 2006, the year the Veteran was separated from service.  Essentially, the Veteran's stress fractures are manifested by a history of subjective complaints of pain with no findings of malunion of the tibia or fibula, and no current objective or subjective findings of residual symptomatology.  

For all the foregoing reasons, the Veteran's claim for entitlement to a compensable rating for bilateral stress fractures must be denied.  The Board has considered staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted because there is no documentation of the requisite pathology for a compensable rating resulting from the Veteran's stress fractures under any applicable diagnostic code since the Veteran's separation from service.  Upon the initial post-service examination in 2007, no stress fractures were found.  The pathology associated with the Veteran's service-connected knee and ankle disabilities that were found have been separately rated and those ratings are not currently at issue.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has considered whether the Veteran's bilateral stress fractures present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial compensable rating for mid-tibal stress fractures is denied.


REMAND

The claims file reflects that in his October 2010 VA examination, the Veteran reported he had treatment for his back disability including an emergency room visit at the West Palm VAMC in Spring of 2010 due to increased back pain.  As the claims file includes almost no post-service treatment records including the referenced emergency room visit, any additional records should be obtained.  

The Board emphasizes that records generated by VA facilities that may have an effect on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the case must be returned to the AMC/RO to obtain the VA records indicated by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for him service-connected back disability since service.  Of particular interest are any records of evaluation and/or treatment from the West Palm VAMC.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations-specifically to include consideration of all of the evidence of record since the February 2011 SSOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


